DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  at the end of the first “receiving” step after the word “source”, the semicolon was accidently deleted by applicants in the claim amendments submitted on 03/18/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khawand et al. (US 2020/0127960) (hereinafter Khawand).
Regarding claims 1 and 13, Khawand teaches a method for managing notifications and computing device configured to perform the method, the method comprising: receiving, by a server in communication with a client device, a notification from at least one notification source (fig. 6, server 102 receives data 151; fig. 13, receive communication data 1302; ph. [0047], .

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanujam et al. (US 2015/0141066) (hereinafter Ramanujam).
Regarding claim 11, Ramanujam teaches a method comprising: receiving, by a server in communication with a client device, a notification from at least one notification source (fig. 10, step 1010, receive message; ph. [0140], “In other implementations, some or all of the process of FIG. 10 may be performed by another device or a group of devices separate from prioritization service device 130 and/or including mobile communication device 110, such as, for example, prioritization service device 130.”; Fig 1. Server 130 in communication with client device 110); identifying, by the server, a context of the received notification, the context being indicative of a priority for display of the received notification on the client device (fig. 10, steps 1020-1030, identifying the context via extracting features and generating a vector being indicative of a priority which is generated in step 1040); adding, by the server, a tag to the notification to control display of the received notification on the client device, the tag configured to indicate to the client device the priority for display of the received notification based on the identified context (fig. 10, apply priority model to generated feature vector to determine message priority; fig. 6A, message priority 636; ph. [0106], “Message priority field 636 may store the priority 

	Regarding claim 12, Ramanujam teaches the method of claim 11, wherein identifying the context of the notification comprises identifying at least one of: a source of the notification, time information, a location of the client device, information about an application to receive the notification, information about a network connection of the client device, or information about a user of the client device (ph. [0098], “context interface 550 may obtain information about a location and/or movement associated with mobile communication device 110”; ph. [0093]-[0095], e.g., “Message features extractor 516 may extract features associated with the message that do not relate to the content of the message, such as when the message was received (e.g., what day of the week the message was received, what time of day the message was received, whether the message was received during a particular date range, etc.)”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawand as applied to claims 1 and 13 above, and further in view of  Shimizu (US 2018/0018474) (hereinafter Shimizu).
Regarding claims 2 and 14, Khawand teaches the method of claim 1 and device of claim 13. Khawand does not explicitly teach identifying the context of the notification comprises identifying at least one of: a source of the notification, time information, a location of the client device, information about an application to receive the notification, information about a network connection of the client device, or information about a user of the client device. However, Shimizu teaches identifying the context of the notification comprises identifying at least one of: a source of the notification, time information, a location of the client device, information about an application to receive the notification, information about a network connection of the client device, or information about a user of the client device (ph. [0044], “In another example, the processing logic may use a sensor, information stored on the client device, and/or information stored outside the client device to determine a situation where the client device is entering an area where the user may not desire to have sensitive notifications shown on the display of the client device. The area may be pre-defined and information identifying the pre-defined area may be stored on the client device or outside the client device. The processing logic may use a locational sensor (e.g., a GPS) to determine that the client device is entering or exiting the area”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Khawand in the manner taught by Shimizu in order to hide sensitive information when user enters an area where a company/government may not want to have information from emails/texts displayed on a lock screen, e.g. government employee that leaves the country. 
Regarding claims 5 and 16, Khawand teaches the method of claim 1 and device of claim 13. Khawand does not explicitly teach determining, by the policy engine according to the context of the notification, to add the tag to the notification as a visible or an invisible tag. However, Shimizu teaches determining, by the policy engine according to the context of the notification, to add the tag to the notification as a visible or an invisible tag (fig. 2, step 220, set sensitivity flag as true; ph. [0058], “Example actions may include not presenting the notification on the display, not presenting the notification on a lock screen of the display, presenting an obscured or encrypted version of the notification.”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Khawand to include the optional visible/invisible action choices taught by Shimizu in order to allow the user to vary the level of protection, e.g. it might be sensitive information simply that the notification is sent so they may want to include the option of not presenting the notification at all versus obscuring specific parts of it. 
Regarding claims 6 and 17, the Khawand/Shimizu combination teaches the method of claim 5 and device of claim 16. Shimizu further teaches causing, in accordance with the invisible tag, at least some text in the notification to be obfuscated to a user of the client device when rendered on the screen at the client device (Shimizu, ph. [0058], “Example actions may include not presenting the notification on the display, not presenting the notification on a lock screen of the display, presenting an obscured or encrypted version of the notification”). One of ordinary . 


Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawand as applied to claims 1 and 13 above, and further in view of Bendi et al. (US 2020/036668) (hereinafter Bendi).
Regarding claims 3 and 15, Khawand teaches the method of claim 1 and device of claim 13. Khawand does not explicitly teach identifying an application of the client device. However, Bendi teaches identifying, to the notification service via the tag, an application of the client device (ph. [0035], “the server device may perform a search of source information and/or destination information associated with the P2A message. In some implementations, performing the search may include performing a search of an MDN associated with a source of the P2A message, an application identifier associated with a destination of the P2A message, and/or the like.”). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Khawand to include the application identifier tag as taught by Bendi in order to properly route the notifications and avoid having them erroneously filtered (Bendi, ph. [0010]-[0011]).


Claims 4, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khawand as applied to claim 1 and 13 above, and further in view of Noon et al. (US 2019/0020687) (hereinafter Noon).
Regarding claim 4, while Khawand teaches modifying the displaying of the message to obscure information (see fig. 5), Khawand does not explicitly teach adding the tag to the notification comprises modifying at least a portion of the notification. However, Noon teaches adding the tag to the notification comprises modifying at least a portion of the notification (ph. [0113], “all or part of the email may be replaced with a security link and the original email may be directed to the recipient. In some embodiments the original email is replaced with a similar email but lacking the sensitive information and including the security link before sending onto the recipient”). One of ordinary skill in the art before the effective filing date would have been motivated to modify Khawand in the manner taught by Noon in order to have server-side assurances that the sensitive information will be obscured/hidden from unintended viewers. 
Regarding claims 7 and 18, Khawand teaches the method of claim 1 and device of claim 13. Khawand does not explicitly teach causing the notification service to monitor for an action of a user of the client device in response to the notification service rendering the notification at the client device. However, Noon teaches causing the notification service to monitor for an action of a user of the client device in response to the notification service rendering the notification at the client device (fig. 9, user must click on notification and then click on retrieve button; ph. [0123], “The security link may be associated with one or more security function(s) that must be satisfied before a requester (e.g., a user or device that interacts with the security link) can access the sensitive data”). One of ordinary skill in the art before the effective filing date would have been .

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharifi et al. (US 2019/0266033) teaches selective obfuscation of notifications;
Ravuvari et al. (US 2019/0065777) teaches an approach to hide or display confidential incoming messages and/or notifications on a user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/            Primary Examiner, Art Unit 2198